Nichols, J.
In the present ease the administrator objected to the proceeding after being made a party to the suit but before a final judgment was entered, and the case is therefore distinguishable from Leath v. Hardman, 43 Ga. App. 270 (158 S. E. 453), where no objection was raised'until after the final judgment was entered. Accordingly, the trial court, in the present proceedings to enforce a criminal bond, erred in overruling the administrator’s plea that the .action should abate until the expiration of twelve months from the date of his qualification as administrator.

Judgment reversed.